Citation Nr: 1616403	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to October 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Phoenix, Arizona Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for PTSD, and assigned a 50 percent disability rating.

By following a notice of disagreement, the Veteran initiated an appeal of the RO's May 2009 denial of service connection for stomach ulcers. He did not include that issue in his February 2009 substantive appeal, however. Thus, he did not perfect an appeal on that issue, and it is not before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record in the increased rating claim. In January 2010 statement, a counselor who treated the Veteran expressed the opinion that the Veteran's PTSD makes him unable to work. That opinion and other statements in the record raise a TDIU claim. The Board therefore has added a TDIU claim to the issues on appeal.

In March 2016, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is in the Veteran's claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 5, 2009, the Veteran's PTSD has produced no more than occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood, due to such symptoms as severe sleep impairment, frequent panic attacks, considerable impairment of energy and motivation, depression, suicidal ideation, impaired control of anger and impulses, intermittent neglect of hygiene, difficulty adapting to work or public settings, and difficulty maintaining effective relationships.


CONCLUSION OF LAW

From January 5, 2009, the Veteran's PTSD had more nearly approximated the criteria for no more than a 70 percent rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a February 2009 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the March 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the March 2016 Board hearing. The reports of VA examinations contain relevant findings that, in combination with the other assembled evidence, provide sufficient information to allow a decision on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Rating for PTSD

The Veteran contends that the effects of his PTSD warrant a disability rating higher than the initial (effective January 5, 2009) 50 percent rating that the RO assigned. He asserts that his PTSD produces impairment that meets the criteria for a 70 percent rating. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has indicated that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

In October 2008, the Veteran sought counseling and treatment at a Vet Center. He reported a history of substance abuse and mental health treatment from as early as the late 1980s. He related present problems with nightmares, depression, anger, and shame. He also reported trouble sleeping, fatigue, reduced energy, crying spells, obsessive thoughts, flashbacks, anxiety attacks, difficulty concentrating, lack of motivation, helplessness, and despair. He related having had physical altercations and recent rage episodes. He stated that he had difficulty tolerating being in public places, and that he isolated himself. A Vet Center counselor started the Veteran in counseling for PTSD.

On VA PTSD examination in April 2009, the Veteran reported being in private psychiatric treatment, which included medications, for his PTSD. He stated that he had experienced nightmares since soon after his return from his Vietnam service. He indicated that he had long avoided reminders of his Vietnam experiences. He reported having increased mental disorder symptoms over the preceding couple of years. He stated that he isolated himself more, cried easily, and had exaggerated anger over minor matters. He related having yelled at and chased strangers over driving incidents. He reported difficulty sleeping, night sweats, hypervigilance, and flashbacks. He related a history of hospitalization for suicidal depression. He stated that in recent years he had not been suicidal.

He reported that his post-service employment included more than 30 years as a telephone technician. He stated that at work he was very defensive and easily angered, and had a reputation as a ticking bomb. He indicated that this behavior cost him promotions. He reported that he lived with his wife, and that she was supportive. He stated that he had a few friends, but recently isolated himself more than he had earlier.

The examiner observed that the Veteran was oriented and had appropriate behavior. He had an anxious mood. His thinking and speech were organized. The examiner did not observe any psychotic symptoms. The examiner noted the Veteran's report of impaired impulse control and his denial of suicidal or homicidal issues. The examiner concluded that the Veteran had chronic PTSD and characterized his symptoms as moderate.

In September 2009, private psychiatrist M. A., M.D., wrote that he treated the Veteran for diagnoses of bipolar illness and PTSD.

In January 2010, a Vet Center social worker wrote that since October 2008 she had been seeing the Veteran in individual and group counseling for PTSD. She noted the PTSD symptoms the Veteran reported, including nightmares, insomnia, irritability, anger, flashbacks, startle reaction, panic attacks, hypervigilance, impaired concentration, impaired motivation, avoidance, and isolation. She noted that his symptoms led to angry encounters with strangers, fear that his wife would leave him, periods of neglect of hygiene, and refusing or quitting jobs. She expressed that his panic symptoms were incapacitating at times, and impaired his day to day functioning. She opined that his PTSD made him unable to work.

In January 2010, the Veteran's wife reported that the Veteran frequently became very angry and yelled over minor issues. She stated that he had panic attacks with varying frequency, sometimes multiple times per week. She indicated that he had great difficulty focusing, concentrating, and completing tasks. She stated that he expressed feeling inadequate. She reported that he was on medications to avoid recurrence of deep depression. She stated that he had severe sleep problems. She related that to cope she had to remind herself not to take his behavior personally.

In February 2010, the Veteran asserted that his PTSD symptoms were much worse than they were described in RO determinations. He wrote that his PTSD symptoms had flared since 2007, when he attended a reunion with fellow Vietnam veterans. He reported insomnia that at times lasted as long as three days. He related having nightmares and night sweats. He described checking his house, yard, and perimeter at night. He reported having tearfulness and panic attacks. He indicated that at restaurants he sat with his back to the wall. He expressed having increasing difficulty spending time outside his home and in public places. He stated that at least once a week he went two days without showering. He reported having bouts of rage. He related in particular that, after a driver cut him off, he confronted the man in a parking lot, screamed obscenities at him, and terrified him. He related that he chose to begin counseling at a Vet Center after that incident.

In VA treatment in January 2012, the Veteran indicated that he was on medication to treat depression. He reported having experienced signs of depression on several days over the preceding two weeks. In April 2012, he related having intermittent but terrifying panic attacks. A treating clinician noted that he had a dysphoric mood and sometimes tearful affect. The clinician adjusted medications.

On VA examination in May 2012, the Veteran reported that he was on medications to treat PTSD symptoms. He indicated that he continued in counseling at a Vet Center. He stated that panic attacks occurred every couple of months, sometimes occurred two or three times on the same day, and had occurred most recently three or four weeks before the examination. He related sleep problems and recent sleep walking. He indicated that periods of a few days of better functioning were followed by periods of multiple days lounging around reading and feeling that even showering would be too much stress. He related having hypervigilance and an exaggerated startle response. He reported that he lived with his wife, had a couple of friends, and occasional got together with neighbors. The examiner checked the box for occupational and social impairment due to mild or transient symptoms which decrease work perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In VA treatment in June 2012, the Veteran reported that medication reduced the severity of his depression. He related having nightmares three times per week. He denied current suicidal ideation.

In a February 2013 statement, the Veteran reported increases in isolation, depression, and the frequency of panic attacks.

On VA examination in March 2014, the Veteran reported that the frequency of panic attacks had increased to about twice per week. He described the panic attacks as debilitating, such that he was unable to engage in any activities or tasks. He related having poor sleep and nightmares about Vietnam. He indicated that his concentration was fair. He reported that he could not handle even minor stress. He related feeling extreme nervousness when he was out in public places. He reported having a depressed mood, and trying to appear less depressed to his wife. He related having suicidal thoughts periodically, but indicated that he would not act on them because of his wife. He stated that he got along with his wife and others, but that he kept to himself to an extent that bothered him.

The examiner observed that the Veteran had a depressed mood and constricted affect. His speech and thought processes did not show impairment. There was no sign of psychosis. The examiner noted the Veteran's reports of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner indicated that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity. The examiner opined that the Veteran would be able to work in a position with minimal contact with other people, although he would have difficulty completing tasks for a time after he experienced panic attacks.

In the March 2016 Board hearing, the Veteran and his representative indicated that a 70 percent rating was warranted in this case.  He reported that he worked for a telephone company for many years, and later had a few other jobs for short periods. He indicated that he quit one of the later jobs because he could not handle the stress. He stated that presently the effects of his PTSD included terrible insomnia. He indicated that he took medications to sleep. Nonetheless, he reported, several days a week he was very tired when he awoke, and had trouble staying awake between arising and about noon. He stated that he had no energy. Some days, he reported, he stayed in his bathrobe all day, and lacked the motivation to go anywhere. He related being unable to complete tasks, and then feeling ashamed and worthless. 

The Veteran indicated that he particularly lacked energy and motivation after having panic attacks. He stated that panic attacks occurred several times a week, and sometimes multiple times in the same day. He indicated that during panic attacks he could not function. He also reported having very upsetting nightmares, and sometimes thrashing in his sleep enough to awaken his wife. He related that years earlier he was hospitalized when he was suicidal, and that presently he had suicidal thoughts intermittently. He reported that presently he had quarterly appointments with a VA psychiatrist, who prescribed and adjusted medications. He indicated that he had attended individual and group therapy.

The Veteran's wife stated that often the Veteran was unable to accomplish any tasks, and then felt very guilty about it. She related that these issues had worsened over the most recent two years. She reported that she had witnessed some of his 

panic attacks, and that he became effectively immobile during those attacks. The Veteran's representative expressed a concern that the report of the March 2014 VA mental disorders examination did not mention the Veteran's panic attacks.

The Veteran contends that his PTSD produces occupational and social impairment consistent with the rating schedule criteria for a 70 percent rating. The evidence from 2008 forward presents a disability picture that is consistent with those criteria. His sleep impairment, panic attacks, lack of energy, impaired motivation, and impaired impulse control produce a deficiency in his capacity for work. Those symptoms and his inclination to isolate himself produce impairment and possibly deficiency in his family and social relations. His panic attacks, his angry outbursts, and his inability to act despite his feelings of guilt over inaction, constitute impairment and possibly deficiencies in judgment, thinking, and mood. Clinicians who have treated or examined him noted impairment in his abilities to complete tasks and to work with others. Their impressions differ somewhat as to the extent of his impairment. It is notable, however, that a treating clinician, who observed him on multiple occasions over time, found greater impairment than was found by clinicians who examined him on one occasion. Arguably, the 50 percent and 70 percent ratings are each potentially applicable in this case. However, credible accounts from the Veteran, his wife, and treating clinicians tend to indicate that he had deficiencies in most areas, and thus present a disability picture that more nearly approximates the criteria for a 70 percent rating. The Board therefore grants a 70 percent rating from January 5, 2009, the initial effective date of service connection.

The Veteran's PTSD disability picture has not been consistent with a rating higher than 70 percent. He has not reported or been observed to have delusions, disorientation, gross impairment in thought, communication, or behavior, to be persistently dangerous to himself or others, or to otherwise have total occupational and social impairment.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The rating criteria specifically contemplate the occupational and social impairment caused by PTSD, which is his only service-connected disability. Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1); Johnson v. McDonald, 762 F.3d 1362 (2014) .


ORDER

From January 5, 2009, a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a) (2015). The Board granted in this decision a 70 percent rating for the Veteran's service-connected PTSD. That rating meets the criteria under 38 C.F.R. § 4.16(a) for a TDIU.

Clinicians who have treated or examined the Veteran have reached different conclusions regarding the effect of his PTSD on his capacity for employment. In 2010 a treating counselor concluded that it makes him unable to work. Clinicians who examined him in 2012  and 2014 indicated that it produces somewhat less complete occupational impairment. The assembled opinions leave a question as to whether his occupational impairment meets the standard applicable to a TDIU, that is, whether his PTSD makes him unable to secure or follow a substantially gainful occupation. The Board is remanding the issue for a new examination with file review and opinion addressing that question.

Accordingly, the case is REMANDED for the following action:

1. Schedule for the Veteran an appropriate examination to address the extent of functional impairment caused by his service-connected disability.  Provide his claims file to the examiner for review. Ask the examiner to review the claims file in its entirety in conjunction with the examination.

Ask the examiner to note the symptoms and effects of the Veteran's PTSD as reported in his claims file, and as reported and observed in the examination. Ask the examiner to express an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the combined symptoms and effects of the Veteran's PTSD make him unable to secure or follow a substantially gainful occupation. Ask the examiner to provide a rationale for the opinions expressed.

2. Thereafter, review the expanded record and consider the claim for a TDIU. Inform the Veteran and his representative of the decision, and provide them an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


